            Case 5:19-cv-00614-XR Document 1 Filed 06/05/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


 JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                - vs -                              CASE NO.: 5:19-cv-00614

 C & P BARS, LLC,
 d/b/a CANTINA SPORTS BAR & GRILL,
 and
 ROBERT C. CRUZZI,

                          Defendants.


                                           COMPLAINT

       Plaintiff, JOE HAND PROMOTIONS, INC., by and through its attorney, for its Complaint

against Defendants, hereby alleges as follows:

                                           THE PARTIES

       1.      Plaintiff, JOE HAND PROMOTIONS, INC. is a corporation organized and

existing under the laws of Pennsylvania with its principal place of business located at 407 East

Pennsylvania Blvd., Feasterville, PA 19053. Plaintiff held the exclusive commercial distribution

rights to the broadcast of Ultimate Fighting Championship® 202: Diaz vs. McGregor 2, including

all undercard bouts and the entire television broadcast, telecast nationwide on August 20, 2016

(“Program”).

       2.      Defendant, C & P BARS, LLC

               a.        is a domestic limited liability company organized under the laws of the State
                         of Texas;

               b.        conducts business in the State of Texas;
            Case 5:19-cv-00614-XR Document 1 Filed 06/05/19 Page 2 of 6



               c.      may be served by serving its Registered Agent, United States Corporation
                       Agents, Inc., at its registered office located at 9900 Spectrum Drive, Austin,
                       Texas 78717;

               d.      conducts business as “Cantina Sports Bar & Grill;”

               e.      conducted business as “Cantina Sports Bar & Grill” on the date of the
                       Program; and

               f.      owned, operated, maintained, and controlled the establishment known as
                       Cantina Sports Bar & Grill located at 6565 Babcock Rd., Suites 9 and 10,
                       San Antonio, Texas 78249 (the “Establishment”) on the date of the
                       Program.

       3.      Defendant, ROBERT C. CRUZZI

               a.      is an individual who resides in the State of Texas;

               b.      may be served at 17919 Camino Grande, San Antonio, Texas 78257 or
                       wherever found;

               c.      operated, maintained, and controlled the Establishment on the date of the
                       Program;

               d.      was an owner of the entity owning and operating the Establishment on the
                       date of the Program;

               e.      was a member, manager, officer, and/or principal of the entity owning and
                       operating the Establishment on the date of the Program;

               f.      had a right and ability to supervise the activities of the Establishment on the
                       date of the Program; and

               g.      had an obvious and direct financial interest in the activities of the
                       Establishment on the date of the Program.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

as this civil action is brought under the Communications Act of 1934, as amended, 47 U.S.C. §

553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to as

“Satellite Piracy”).



                                                 2
             Case 5:19-cv-00614-XR Document 1 Filed 06/05/19 Page 3 of 6



        5.      Venue is proper in this District because a substantial part of the events giving rise

to the claims occurred in this District and/or Defendants reside/maintain a principal office in this

District.

                                               FACTS

        6.      Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

        7.      Plaintiff is a company that specializes in distributing and licensing premier sporting

events to commercial locations such as bars, restaurants, lounges, clubhouses, and similar

establishments. Since 2001, Plaintiff has been the exclusive domestic commercial distributor for

the world’s premier mixed martial arts promotion company, the Ultimate Fighting

Championship®. Over the years, Plaintiff has invested a considerable amount of time and money

in building a loyal customer base and retaining customers.

        8.     By contract, Plaintiff was granted the exclusive right to license and distribute the

Program to commercial establishments throughout the United States. The Program broadcast

originated via satellite uplink and was subsequently re-transmitted interstate to cable systems and

satellite television companies via satellite signal.

        9.      Plaintiff entered into subsequent agreements with various commercial

establishments in the State of Texas that, in exchange for a fee, allowed them to exhibit the

Program to their patrons. In consideration of the aforementioned agreements, Plaintiff expended

substantial monies to market, advertise, promote, administer, and transmit the Program broadcast

to those establishments in the State of Texas.




                                                   3
             Case 5:19-cv-00614-XR Document 1 Filed 06/05/19 Page 4 of 6



       10.     Prior to the broadcast of the Program, Defendants could have contracted with

Plaintiff and purchased authorization to exhibit the Program in their Establishment for a fee.

However, Defendants chose not to contract with Plaintiff or pay a fee to Plaintiff to obtain the

proper license or authorization. At no time did Plaintiff give Defendants license, permission, or

authority to receive and exhibit the Program in their Establishment.

       11.     By unauthorized satellite transmission or, alternatively, by unauthorized receipt

over a cable system, Defendants willfully intercepted and/or received the interstate communication

of the Program or assisted in such actions. Defendants then unlawfully transmitted, divulged, and

published said communication or assisted in unlawfully transmitting, divulging, and publishing

said communication to patrons in their Establishment.

       12.     Without authorization, license, or permission to do so from Plaintiff, Defendants

exhibited the Program to the patrons within their Establishment.

       13.     Defendants pirated Plaintiff’s licensed exhibition of the Program and infringed

upon Plaintiff’s exclusive rights while avoiding proper authorization and payment to Plaintiff.

Defendants’ actions were committed willfully and with the purpose and intent to secure a

commercial advantage and private financial gain.

       14.     At the time of the wrongful conduct described herein, Defendants’ agents, servants,

and employees were in fact Defendants’ agents, servants, and employees and acting within the

scope of their employment and authority as Defendants’ agents, servants, and employees.




                                                4
             Case 5:19-cv-00614-XR Document 1 Filed 06/05/19 Page 5 of 6



                             SATELLITE PIRACY/CABLE PIRACY

       15.     Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

       16.     Defendants’ wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate 47 U.S.C. § 605. By reason of Defendants’ violation of

47 U.S.C. § 605, Plaintiff has standing and capacity to bring a private right of action.

       17.     Plead in the alternative, Defendants’ wrongful actions, in connection with the

unauthorized exhibition of the Program, as described above, violate 47 U.S.C. § 553, and by virtue

of same, Plaintiff has standing and capacity to bring a private right of action.

       18.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs, and attorney’s

fees, pursuant to 47 U.S.C. § 605 or, alternatively, pursuant to 47 U.S.C. § 553.

                                              PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant as follows:

               a.       for statutory damages, in the discretion of this Court, of up to the maximum

       amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 or, alternatively, for

       statutory damages, in the discretion of this Court, of up to the maximum amount of

       $60,000.00 for the willful violation of 47 U.S.C. § 553;

               b.       for Plaintiff’s attorney’s fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to 47 U.S.C. § 553(c)(2)(C); and

               c.       for such other and further relief to which Plaintiff may be entitled.



                                                  5
Case 5:19-cv-00614-XR Document 1 Filed 06/05/19 Page 6 of 6



                                 Respectfully submitted,

                                 JAMIE KING, P.C.

                                 /s/ Jamie King
                                 Jamie King
                                 Attorney-in-Charge
                                 State Bar No. 24043755
                                 P.O. Box 5757
                                 Kingwood, Texas 77325
                                 (832) 584-0106 Telephone
                                 (888) 247-0443 Facsimile
                                 jamie@jamiekingpc.com

                                 ATTORNEY FOR PLAINTIFF,
                                 JOE HAND PROMOTIONS, INC.




                             6
